DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed June 30, 2022. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.  New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-24 and 31-34 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Self et al., (US 2010/0126286; hereinafter “Self”).
As to claims 21 and 31, Self teaches a sample analyzer and method of operating the same, comprising:
a controller (see para [0091] et seq.);
a carousel 618 rotatably supporting a plurality of container holders 614 in a circular arrangement in a horizontal plane about a central axis (see para [0112] et seq.), each container holder comprising a lever 622 configured to change a tilt of the container holder body with respect to the horizontal plane (see para [0114] et seq.);
a drive unit configured to adjust the tilt of one of the reagent container holders by moving a position of the lever under control of the controller (see para [0114], [0144] et seq.);
a dispenser (pipette 732 in Fig. 7D) configured to aspirate a liquid contained in the container held in the container holder body; and
a detector configured to detect a signal of an analyte in a sample which is mixed with the reagent aspirated by the dispenser (assay procedures described in the clinical example section necessarily requires a detector; see also para [0040] et seq.)
Note that the recited contents of the container (e.g., sample and/or reagent), are not considered as part of the claimed device structure and is therefore not given patentable weight. The Court has held that "[e]xpressions relating the apparatus contents thereof during an intended use operation are of no significance in determining the patentability of the apparatus claim." See Ex parte Thilbault, 164 USPQ 666, 667 (Bd. Pat. App. & Inter.1969) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also note that Self teaches the pipette that aspirates the sample from the bottle 604 may be adapted to add an additional reagent to the bottle (see para [0115] et seq.)
For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). 
As to claims 22 and 32, Self teaches the lever is capable of being positioned at least at a first position and a second position, the reagent container held by the reagent container holder stands at a first tilt in a state where the lever is positioned at the first position, and the reagent container held by the reagent container holder stands at a second tilt, which is greater than the first tilt, in a state where the lever is positioned at the second position (see para [0113] et seq.)
As to claim 23 and 33, Self implicitly teaches the lever includes a guide (outside of pneumatic linkages) configured to guide a movement of the lever between the first state and the second state.
As to claims 24 and 34, Self teaches the tilt changing mover includes a lock configured to lock the lever at the third position and the fourth position.  Note the limitation “lock” is a broad term that can read on the pneumatic system locks the levers at both states.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Self.
As to claims 25 and 35, Self does not explicitly disclose that lever includes the mark area and the mark area is exposed from the container holder at the first position, and is covered by the container holder at the second position.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide any part of the tilting mechanism with a mark (i.e., identification element) for easy replacement should the part becomes damaged and needs to be replaced.
Claims 26-30 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Self in view of Kitagawa et al., (US 2008/0014118; hereinafter “Kitagawa”).
 	As to claims 26-29 and 36-39, Self teaches a bar code on the container and bar code reader, a motor for driving the tilt changing mover, a  detector for detecting liquid level in the container to determine wither tilting is required (see para [0136] et seq.)   Self does not explicitly disclose the tilt is based on the container information read by the barcode.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to tilt the container based on the type of liquid so as to avoid unnecessary shaking. Self teaches, before or during pipetting of the sample out of the sample vial an angle between about 10-20 degrees or about 10-35 degrees, such that sample dead volume is decreased. The exact tilt angle may vary depending on the particular sample bottle and pipette geometry, and, while these ranges are believed to have a particular beneficial use in some circumstances, they are meant to be exemplary (amount of tilt in Self would necessarily be included in the barcode, and/or associated database). The liquid level in a sample vial is optionally sensed (e.g., with an optical, ultrasonic, or mass-based sensor, or by measuring the liquid volume pipetted from the vial) to determine whether tilting is required to obtain the desired sample volume and/or to ensure that the sample volume is low enough to permit tilting to a given angle without causing a spill, see para [0144] et seq. 
Self does not explicitly the tilt detector configured to detect the tilt of the reagent container holder, wherein the controller identifies one or more containers, on the carousel, with an inappropriate tilt on the basis of the identification of the reagent container and a result of a detection of tilt by the tilt detector. 
Self teaches a controller and a display. However, Self does not explicitly teach the controller outputs a screen, on a display, illustrating an arrangement of the reagent containers on the carousel, in which the identified reagent container is shown distinctively.  
In the related art of automatic analyzers, Kitagawa teaches the controller that outputs a screen, on a display, illustrating an arrangement of the reagent containers on the carousel, in which the identified reagent container is shown distinctively. That is, Kitagawa teaches “the holder 311 holds a reagent container 300, the barcode 300a of the reagent container 300 is read and the barcode 311c is not read. That is, when the barcode 300a is read after the barcode 311b has been read by the barcode reader 350, the controller 4a recognizes via the barcode reader 350 that a reagent possessing reagent information is held in the holder 311. Furthermore, when the barcode 311c is read after the barcode 311b has been read by the barcode reader 350, the controller 4a recognizes that a reagent is not held in the holder 311. When either the barcode 300a or barcode 311c is not read after the barcode 311b has been read by the barcode reader 350 (as when a reagent container 300 is oriented horizontally), the controller 4a recognizes a reading error and a reading error message is displayed on the display 4b.” (Emphasis added.) At least the barcode reader of Kitagawa reads on tilt detector. In which a horizontal reagent container described in Kitagawa can be reasonably considered an “inappropriate tilt”.  Kitagawa further teaches the controller outputs a screen, on a display, illustrating an arrangement of the reagent containers on the carousel, in which the identified reagent container is shown distinctively (see Fig. 7 and para [0082] et seq.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the system of Self, the tilt detector and controller system of Kitagawa for the expected benefit of providing information to the analyzer operator when a reagent container has possibly spilled (e.g., horizontal orientation) minimize contamination in the analyzer system. 
Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive.  In response to the previous rejection the applicant argues Self discloses that the platform 618 may be rotated, Self fails to disclose that the platform 618 rotatably supports a plurality of reagent container holders in a circular arrangement in a horizontal plane about a central axis. 
The examiner respectfully disagrees with applicant’s interpretation of Self. Self teaches at para [0105] “[t]he exemplary decapper/capper unit 222 comprises two bottle grips 614 that are adapted to hold the bottoms of the sample bottles 604 (preferably regardless of the size or shape), and two cap grips 616 that are adapted to grip and turn the bottles' caps. The bottle grips 614 may be mounted on a rotating platform 618…”.  The rotating platform is structurally equivalent to the carousel rotating supporting a plurality of bottle grips 614, which are structurally equivalent to the claimed reagent container holders in a horizontal plane (see Fig. 6B).  These are bottle grips are rotated by the platform 618 to position the bottles contained in the bottle grips 614 at various locations (e.g., pipetting station) for various processing steps (see para [0112]). Thus, Self does in fact teach that the platform 618 rotatably supports a plurality of reagent container holders 614 (at least two are shown in Fig. 6B on the platform 618) in a circular arrangement in a horizontal plane about a central axis.
Applicant also argues that Self further fails to disclose that the pneumatic linkages 622 are levers associated with each of a plurality of reagent container holders, or that a tilt of the respective reagent container is adjusted by a drive unit by moving a position of the lever under control of a controller. 
The examiner respectfully disagrees with applicant’s interpretation of Self.  Self teaches at para [0114] that “[t]ipping can be accomplished by standard methods known in the art. In the shown embodiment, the bottle grips 614 are mounted on hinged portions of the rotating platform 618. Pneumatic linkages 622 are connected to platform 618, and adapted to raise the platform 618 at the pipetting station, such as shown in FIG. 6B. When tilting is not required, the hinged portions of the platform may be held in a horizontal position be the linkages 622 or simply by gravity. Just prior to pipetting, the pneumatic linkage is activated to tilt the platform 618, grip 614, and bottle 604.”  The hinged linkages of Self read on the claimed lever. Also two linkages are shown in Fig. 6B which indicates that each reagent container holder 614 is tilted.  See also para [0134] which indicates the various stations the platform rotates the container holders to various positions along a horizontal plane for various operations. [0134] “An uncapping station may contain one or more grippers for receiving, holding, and releasing a sample container. An uncapping station may also contain one or more uncappers. An uncapping station may be capable of rotating a received sample between two or more positions. For example, a first position may be used for receiving a sample from a transfer arm, a second position may be located beneath a first uncapper, a third position may be used for pipetting or otherwise accessing a sample, and a fourth position may be located beneath a second uncapper. After receiving a sample from a transfer arm, an uncapping station may rotate or otherwise transport the sample beneath an uncapper.”
[0135] At step 810, the sample container cap may be removed. After removal of the sample cap, the sample may be rotated or otherwise transported to a position for sample access. The position may be accessible by a pipetting arm.
[0136] Prior to pipetting one or more additional steps may be performed. At step 812, a liquid level in a sample container may be sensed. The liquid level in a sample vial is optionally sensed (e.g., with an optical, ultrasonic, or mass-based sensor, or by measuring the liquid volume pipetted from the vial) to determine whether tilting is required to obtain the desired sample volume and/or to ensure that the sample volume is low enough to permit tilting to a given angle without causing a spill.  This process is automated and therefor necessarily under the control of a controller. Thus, Self does disclose that the pneumatic linkages 622 are levers associated with each of a plurality of reagent container holders, or that a tilt of the respective reagent container is adjusted by a drive unit by moving a position of the lever under control of a controller
The claims remain rejected for the reasons delineated above.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/           Primary Examiner, Art Unit 1798